Exhibit 10.2 MODIFICATION NO. 1 TO LOAN AND SECURITY AGREEMENT This Modification No. 1 to Loan and Security Agreements(this “Modification”) is entered into this 27 day of February, 2009, by and between St. Bernard Software, Inc., a Delaware corporation with its principal place of business at 15015 Avenue of Science, San Diego, CA 92128(“Borrower”)and Partners for Growth II, L.P. (“PFG”). Recitals A.Borrower and PFG have entered into that certain Loan and Security Agreement dated as of July 21, 2008, as amended, restated, or otherwise modified from time to time (the “Loan Agreement”), together with such documents, instruments and security agreements as were executed reasonably contemporaneously with or in connection with the Loan Agreement, the “Loan Documents”), pursuant to which PFG has extended and conditionally-agreed to make available to Borrower certain advances of money. B.Borrower has requested that PFG temporally modify the Modified Net Income covenant set forth in Section 5 of the Schedule to the Loan Agreement for the reporting periods ending February 28, 2009 and March 31, 2009. C.Subject to the representations and warranties of Borrower herein and upon the terms and conditions set forth in this Modification, PFG is willing to modify the Loan Agreement as set forth herein. agreement 1.
